DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, filed on 7/29/2022, have been fully considered but they are not persuasive. The Examiner has thoroughly reviewed Applicants' arguments but firmly believes that the cited reference to reasonably and properly meet the claimed limitations.
Independent Claim 1   
 Applicants' argument – “Tsunoda does not disclose the claimed “generates a superimposed signal by superimposing the high-speed electric data signal and the low-speed electric clock signal,” and “an output terminal provided to output the superimposed signal.” … The OLT 100b is illustrated in Tsunoda FIG. 7. A pulse superimposing unit 140b drives an E/O converting unit 120. There is one output terminal, and it is driven by an E/O converting unit. The E/O converting unit is disclosed as a laser diode. “The E/O converting unit 120 converts an electrical signal output by the signal regenerating unit 110 into an optical signal by using a device such as a directly modulated laser diode, and sends out the optical signal to the optical access network.” Tsunoda J [0044]. The output of a modulated laser diode is laser light. …” as recited in pages 22-23 of remark, date 7/29/2022.

Examiner's response – 
Fig.7 of Tsunoda clearly teaches a PULSE SUPERIMPOSING UNIT 140b. with two input terminals and one output terminal.
The signal superimposing unit have 
	a first input terminal electrically connected to the output terminal of the high-speed signal generator (Fig.7 element 140b input that connected to the SIGNAL REGENERATING UNIT output and para.48);  
	a second input terminal electrically connected to the output terminal of the low-speed signal generator (Fig.7 element 140b lower input terminal that connected to PULSE GENERATING UNIT output and para.48); and 
	an output terminal provided to output the superimposed signal (Fig.7 element 140b output and para.48).
Examiner had clearly indicated that the “output terminal” is at the output of the SIGNAL REGENERATING UNIT 140b instead of E/O CONVERTING UNIT. 
i.e. the output terminal of the SIGNAL REGENERATING UNIT 140b is provided to output the superimposed signal (electric signal) to the input terminal of E/O CONVERTING UNIT 120.  

Thus, for the explanation addressed in the above paragraph, the rejection under 35 U.S.C. 102(a)(1) with Tsunoda’s reference is adequate.  


Dependent Claim 11   
 Applicants' argument – “… The application explains the benefit of separate signals for frequency lock and phase lock at the receiver. Spec. JJ [0084]-[0087].
The application explains that the data and clock at the transmitter “may have any phase relationship” and that, along with no control needed over voltage levels, “it is possible to prevent an increase in the number of communication links, prevent an increase in power consumption in circuits, and also prevent an increase in the circuit layout area,” Spec. J [0087].” as recited in pages 24-25 of remark, date 7/29/2022.

Examiner's response – 
First, the descriptions of “Spec. [0084] – [0087]” were used to described the operation of the receiver 20 (Fig.1). 
Second, as stated in the para.86 of the instant application the data and clock at the transmitter “may have any phase relationship” or “may have an independent phase relationship”, Examiner interprets this as “No phase relationship required between the data and clock at transmitter, the separator 21 will separate the received superimposed signal into the high-speed signal and the low-speed signal” at receiver.   
Thus, the benefit of separate signals for frequency lock and phase lock at the receiver does not apply to the phase relationship between data and clock at transmitter.  
Thus, for the explanation addressed in the above paragraph, the rejection under 35 U.S.C. 103 with Tsunoda’s reference is adequate.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 29 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsunoda (US 2009/0148167).
With regard claim 1, Tsunoda discloses transmitting device comprising:
a high-speed signal generator which generates a high-speed electric data signal whose frequency band is limited (Fig.7 element 110 and para.47 and 53, where when the high-speed signal is sent out, repetitive pulses having the same speed as the low-speed signal are superimposed thereon.), 
the high-speed electric data signal generator having an output terminal provided to output the high-speed electric data signal (Fig.7 element 110 output);
a low-speed signal generator which generates a low-speed electric clock signal of a frequency lower than the frequency band of the high-speed signal (Fig.7 element 130b (130d in Fig.11) and para.47-48, where the pulse generating unit 130b (130d in Fig.11) generates repetitive pulses having the same speed as the low-speed signal. Examiner considers the repetitive pulses as that of clock.), 
the low-speed electric clock signal generator having an output terminal provided to output the low-speed electric clock signal (Fig.7 element 130b (130d in Fig.11) output); and
a signal superimposing unit which generates a superimposed signal by superimposing the high-speed electric data signal and the low-speed electric clock signal (Fig.7 element 140b and para.48), 
the signal superimposing unit having a first input terminal electrically connected to the output terminal of the high-speed signal generator and provided to take the high-speed electric data signal in (Fig.7 element 140b input that connected to SIGNAL REGENERATING UNIT output and para.48), 
a second input terminal electrically connected to the output terminal of the low-speed signal generator and provided to take the low-speed electric clock signal in (Fig.7 element 140b lower input terminal that connected to PULSE GENERATING UNIT output and para.48), and 
an output terminal provided to output the superimposed signal (Fig.7 element 140b output and para.48).
More detailed explanations of all the claim limitations have already been addressed in the above paragraph, Response to Arguments.
With regard claim 2, Tsunoda further discloses wherein a ratio between a data rate of the high-speed electric data signal and the frequency of the low-speed electric clock signal is an integer ratio (para.6 and 53, where a low-speed signal and a high-speed signal having the speed of an integer multiple of the speed of the low-speed signal).
With regard claim 3, Tsunoda further discloses wherein the low-speed signal generator generates the low-speed electric clock signal with a time waveform of a sine wave or a triangular wave (para.54 and 59, where sine wave generating unit 130d generates a sine wave having a length whose half cycle is equal to the signal width of the low-speed signal as illustrated in FIG. 12.)
With regard claim 4, Tsunoda further discloses wherein the high-speed signal generator generates the high-speed electric data signal whose frequency band is limited by encoding (Fig.7 and para.45, where Fig.7 is a block diagram of an OLT that inherently has an encoder to perform encoding process that will limit the frequency band of the high-speed electric data signal.  Also in FIG. 7, part of the configuration not related to signal transmission are not illustrated for simplicity (para.45).)
With regard claim 29, Tsunoda further discloses wherein the superimposed signal is a first electric signal (Fig.7 element 140b output and para.48), and the output terminal is configured to output the first electric signal (Fig.7 element 140b output and para.48). More detailed explanations of all the claim limitations have already been addressed in the above paragraph, Response to Arguments.
With regard claim 31, Tsunoda further discloses wherein a phase of the clock signal is not controlled by the low-speed signal generator with respect to the high-speed electric data signal (Fig.7 elements 110 and 130b and para.47, where the signal regenerating unit 110 regenerates a signal in which data destined for each ONU, and the pulse generating unit 130b generates repetitive pulses having the same speed as the low-speed signal. It is clear that the phase of the clock signal is not controlled by the low-speed signal generator with respect to the high-speed electric data signal).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda (US 2009/0148167) in view of Cloonan et al. (US 5,606,317) and Jinagar et al. (US 2012/0170698).
With regard claim 5, Tsunoda discloses all of the subject matter as described in the above paragraph except for specifically teaching wherein the high-speed signal generator generates the high-speed data signal whose frequency band is limited by mBnB encoding ensuring a DC balance.
	However, Cloonan et al. teaches wherein the high-speed signal generator generates the high-speed data signal whose frequency band is limited by mBnB encoding (Fig.3 element 200 and col.8 lines 19-29) in order to get the maximum bandwidth efficiency (col.8 lines 19-29).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the high-speed signal generator generates the high-speed data signal whose frequency band is limited by mBnB encoding as taught by Cloonan et al. into Tsunoda’s TX data Processing unit (Fig.7) to use the mBnB encoding method as the pre-encoder so as to get the maximum bandwidth efficiency.
The modified circuit of Tsunoda and Cloonan et al. teaches all of the subject matter as described in the above paragraph except for specifically teaching wherein the mBnB encoding will ensure a DC balance.
Note: Examiner cites the Jinagar’s reference to show mBnB encoder having the property of achieving (ensure) DC-balance (para.40).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda (US 2009/0148167) in view of Stough et al. (US 2003/0043437).
With regard claim 6, Tsunoda et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching wherein the low-speed signal generator generates the low-speed signal with spread spectrum.
	However, Stough et al. teaches wherein the low-speed signal generator generates the low-speed signal with spread spectrum (Fig.1 element 35 and para.19) in order to minimize noise (para.19).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the low-speed signal generator generates the low-speed signal with spread spectrum as taught by Stough et al. into Tsunoda’s Low-speed wave generator (Fig.7 element 130b (130d of Fig.11)) to minimize noise.
Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tsunoda (US 2009/0148167).
With regard claim 11, Tsunoda discloses all of the subject matter as described in the above paragraph except for specifically teaching wherein the low-speed electric clock signal and the high-speed electric data signal have an independent phase relationship.
	However, at the time before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have wherein the low-speed electric signal and the high-speed electric signal have an independent phase relationship. Applicant has not disclosed that wherein the low-speed electric signal and the high-speed electric signal have an independent phase relationship provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Tsunoda's invention to perform equally well with having wherein the low-speed electric signal and the high-speed electric signal have an independent phase relationship as taught by the instant application because having wherein the low-speed electric signal and the high-speed electric signal have an independent phase relationship would have been a matter of obvious design choice to one of ordinary skill in the art.
More detailed explanations of all the claim limitations have already been addressed in the above paragraph, Response to Arguments.
Allowable Subject Matter
Claims 7-10 are 13-27 are allowed.
Claims 28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection(s) set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633